Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2020 has been entered.

                                            CLAIMS UNDER EXAMINATION

Claims 1-16 are pending. Claims 1-7, 10-12 and 16 have been examined on their merits.


                                                            PRIORITY

Applicant claims priority to JP2012-060694, filed on 16 March 2012. While a certified copy of the foreign priority application has been received, no translation of the disclosure has been provided. 


WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nejigaki et al. (Process For Sterilizing A Filtration Device. Patent 4840769 1989) in view of Zacharias et al. (Sterilization Of Membrane Filters. US2013/0001174 03 January 2013; filed 28 June 2012) as evidenced by Helmenstein et al. (What Is the Boiling Point of Water. 2018), Collins Dictionary and Merriam Webster Dictionary.
 
 
Nejigaki teaches a method for sterilizing a filtration device (Abstract). The device is a hollow fiber membrane module (Abstract). The module comprises a case containing hollow fibers (column 2, lines 49-50). Said fibers are interpreted to perform separation (hence, filtration). The disclosed module comprises a raw water inlet and a filtrate outlet (column 2, lines 47-55). Examiner interprets that side raw water enters to be the primary side of the membrane. Examiner interprets the side that filtered water exits to be the secondary side of the membrane. The module is mounted in a filtration device for removal of microorganisms from raw water (column 3, line 3). The art teaches the module can be sterilized by passing steam from the raw water side of the module (hence, primary side) to the filtrate side (hence, the secondary side) (column 1, lines 67-68). As the steam, a high temperature steam is generally used for enhancing the 
Therefore the art teaches steam (hence, water vapor) is supplied to the primary side.

Examiner notes Nejigaki discloses the following (column 3, lines 30-41):
To maintain the sterilization effect, especially on the filtrate side of the device, it is necessary to prevent the filtrate side from developing a negative pressure. As the method for prevention, the method in which water is introduced into the filtrate side through the membrane from the raw water side to fill the filtrate side with water can be employed. The water used for prevention of negative pressure preferably has a temperature of 80°C. or higher for alleviating the thermal shock on the hollow fiber type module.
 
Therefore Nejigaki teaches the filtrate (hence, secondary side) is filled with water (80°C or higher) from the raw water side (hence, primary side). The art teaches doing so will maintain the sterilization effect and prevent negative pressure on the secondary side and alleviate thermal shock. 

Instant claim 1 recites a liquid supplying step of:
“supplying a liquid having a boiling point of 80°C or higher at atmospheric pressure at a secondary side of the separation membrane module such that a filling ratio of the liquid in a space surrounded by a filtration portion of a separation membrane is 70% or more”
 
and a liquid sealing step of
 
“isolating the secondary side of the separation membrane module such that the filling ratio of the liquid supplied to the secondary side in the liquid supplying step is 70% or more”
 
As evidenced by Collins Dictionary, the phrase “such that” is defined as “so that”, is used to express a “result” (Collins Dictionary). Further, the instant specification discloses the following:
[0111] After the filling ratio of the secondary side with the liquid supplied thereto by the liquid supply unit 40, i.e., the liquid filling ratio of the space surrounded by portions on the secondary side that are used for filtration, reaches 70% or more, the filtration valve 13 and the liquid supply valve 22 are closed, whereby 22 etc. on the secondary side of the separation membrane module 2 after the liquid was filtered from the secondary side of the separation membrane to the primary side, the liquid is sealed on the secondary side.
 
As disclosed in the section of the instant specification recited supra, the claimed filling ratio is obtained by performing the liquid supplying step. A filling ratio is broadly interpreted to refer to the amount of liquid filling said space. The range “70% or more” is interpreted to mean all available space can be filled (hence, 100%).

As set forth above, he reference teaches the filtrate (hence, secondary side) is filled. The term “fill” is defined as “to put in as much as can be held” or “to occupy the whole of” (Merriam Webster). Therefore Nejigaki is interpreted to teach the secondary side can be completely filled. Examiner interprets this to mean all of the space surrounded by a filtration portion of a separation membrane can be filled with water with a temperature of 80°C. Claim 1 recites a liquid having the recited boiling point at atmospheric pressure is supplied to a secondary side. It is known in the art that water has a boiling point of 100° Celsius at 1atm (Helmenstein).  Raw water that flows through the inlet, passes through the membrane and which is supplied to the secondary side (hence, filtrate outlet side), is interpreted to read on a liquid supplying step of supplying a liquid having a boiling point of 80° Celsius or higher at atmospheric pressure to a secondary side of the separation membrane module.



 
Zacharias discloses a filter module comprising a filter housing sealable in a pressure-tight manner and a heating device for heating a fluid in the filter housing (Abstract; [0014]). The art teaches one or more membranes, specifically flat membranes or hollow fiber membranes, may be arranged in the filter housing ([0022]). In Figure 1, the art discloses the filter module 100 comprises a filter housing 110 which is sealable in a pressure-tight manner. The filter module comprises one or more closable inlets for supplying a medium to be filtered and one or more closable outlets for discharging the filter medium ([0015]). “Thus, it is possible to easily seal the filter housing in a pressure tight manner, namely by both closing the inlet and the outlet. This may be realized, for example, by corresponding valves” ([0015]). Unfiltered material is fed through the inlet 140 with a supply conduit being closable by a valve 141. Examiner interprets this side to be the primary side since it comes in contact with fluid to be treated. Zacharias teaches
permeate is discharged through the outlet 150, and the associated conduit can be closed by a valve 151. If valves 141, 151 are closed, the filter housing is sealed in a pressure-tight manner so as to allow a heating of the fluid contained therein above the  Examiner notes liquid which enters the primary side is supplied to the secondary side through the separation membrane. Therefore fluid filtration is broadly interpreted to supply liquid to the secondary side of the membrane. Zacharias teaches the fluid which is filtered is usually water ([0014]). Claim 1 recites a liquid having the recited boiling point at atmospheric pressure is supplied to a secondary side. It is known in the art that water has a boiling point of 100° Celsius at 1atm (Helmenstein).  The art teaches the fluid inside the device is usually water. Entry of water at the inlet reads on a liquid supplying step of supplying a liquid having a boiling point of 80° Celsius or higher at atmospheric pressure to a secondary side of the separation membrane module. Therefore Examiner broadly interprets filtration of water to be a liquid supplying step comprising supplying liquid having a boiling point of 80° Celsius or higher at atmospheric pressure to the secondary side of the membrane.
 
 Zacharias teaches that by sealing (hence, isolating) the filter housing in a pressure-tight manner, and by heating the fluid contained inside the filter housing by means of the heating device, the fluid (usually water) can be heated up gradually and uniformly ([0014]). The art teaches the heating may be accomplished at a temperature of more than 100° Celsius as the filter housing is sealed in a pressure-tight manner, so that the water vapor does not escape ([0014]).
 

possible to build up pressure in the filter housing 110 and heat up the fluid contained therein to a high temperature ([0037]). Germs settled, for example, on the hollow fiber membranes can thus be killed ([0037]).
 
As recited above, the art teaches valve 141 and 151 may be closed to seal the housing in a pressure-tight manner so as to allow heating of the fluid contained therein. This is interpreted to be a liquid sealing step since liquid is contained in a space which is sealed. Closing said valves is interpreted to read on isolating. Closing valve 151 is interpreted to be a liquid sealing step which isolates the secondary side. The valves are closed to produce a pressure-tight seal during sterilization. Therefore the secondary side is closed while sterilization is performed.
 
It would have been obvious to combine the teachings of the prior art by sealing the secondary side. One would have been motivated to do so since Zacharias teaches a secondary side of a separation membrane module can be sealed for sterilization. Zacharias teaches closing the secondary side makes it possible to build up pressure in the housing and allows heating of the fluid contained therein to reach a high temperature. The skilled artisan would do so to efficiently reach the required high temperature for sterilization. One would have had a reasonable expectation of success 

As set forth above, Nejigaki teaches supplying a liquid with the claimed boiling point to a secondary side. A primary (raw water) side is sterilized by supplying water vapor. It would have been obvious to perform the steps as claimed. One would have been motivated to do so since Nejigaki teaches one can prevent negative pressure on the filtrate side by filling it with water. One would perform this step first in order to prevent negative pressure from developing and alleviate thermal shock on the module during sterilization. Even arguendo Nejigaki reversed the sequence of claimed steps, MPEP 2144.04 teaches selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. One would have expected similar results since Nejigaki teaches filling the filtrate side with water alleviates the thermal shock on the hollow fiber type module. The Instant Specification discloses one of the features of the disclosed method is that is suppressed thermal deterioration ([0029]). Therefore one would expect similar results if the steps were reversed.



Therefore claim 1 is rendered obvious as claimed (claim 1).
 
As recited above, the art is interpreted to supply liquid (hence, during filtration) by passing liquid from the primary side, through the separation membrane, to the secondary side. As recited above, filtration is interpreted to occur prior to sterilization. Nejigaki teaches the filtration device having the hollow fiber type module is sterilized by passing steam from the raw water side of the module to the filtrate side thereof, while withdrawing all or a part of the raw water and filtrate in the module or alternatively after withdrawal of the raw water and filtrate. Because the art teaches sterilization can occur after the withdrawl (hence, discharge) of raw water (hence, liquid on the primary side), the art is interpreted to teach a discharging step which would occur before sterilization. Therefore claim 2 is included in this rejection (claim 2).
 
As recited above, Nejigaki teaches the liquid supplied is water. Therefore claims 3 and 10 are included in this rejection (claims 3 and 10).
 
Nejigaki teaches the module outlet (element 4) is connected to a filtrate pipeline (10) (column 3, lines 5-7; Figure 2). The filtrate is discharged through said pipeline (hence, pathway).
 
Nejigaki is silent as to whether the pathway can be closed.
 

 
It would have been obvious to combine the teachings of the prior art by closing the path which discharges water from the secondary side. One would have been motivated to do so since Zacharias teaches the secondary side of a membrane module can be closed to seal the module. One would have been motivated to do so since Zacharias teaches closing the secondary side makes it possible to build up pressure in the housing and allows heating of the fluid contained therein to reach a high temperature. One would have had a reasonable expectation of success since Zacharias teaches a separation membrane module can be sealed for steam sterilization. One would have expected similar results since both Nejigaki and Zacharias are directed to methods of sterilizing hollow fiber membrane modules with steam. Further, because both Nejigaki and Zacharias discloses modules with the same structures, one would have expected similar results. Therefore claim 16 is included in this rejection (claim 16).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 10 June 2020 are acknowledged. To distinguish the claimed invention over the prior art, the Applicant alleges Nejigaki teaches “after” the sterilization is completed, in order to prevent negative pressure from developing on the secondary side, hot water is supplied. The Applicant points to Example 1 at column 4, lines 39-44. Examiner has included the section above it for clarity:

Filtration was performed for two weeks in an ordinary manner by uses of the filtration device mounting module and then steam sterilization was applied to the device. The process of steam sterilization consisted of first stopping the feed pump 9, and introducing steam of 1.2 kg/cm2 from the steam inlet 6 while discharging the condensed water from the condensed water outlet 7, the filtrate outlet 4 and the raw water inlet 5, thereby filling the module and filtrate pipelines with steam.

After this steam sterilization was carried out at about 121 C. for 30 minutes, the introduction of the steam was discontinued. Then, before the filtrate side develops a negative pressure, hot water heated to 80° C. was introduced from the raw water inlet to fill the filtrate
side with hot water.

The Applicant argues that because feed pump 9 is stopped before steam is introduced, no water is present in the secondary side of the module. Therefore the Applicant argues the filling step occurs following sterilization and that water is not provided during sterilization. 

Examiner also notes the Applicant acknowledges Nejigaki teaches: 
To maintain the sterilization effect, especially on the filtrate side of the device, it is necessary to prevent the filtrate side from developing a negative pressure. As the method for prevention, the method in which water is introduced into the filtrate side through the membrane from the raw water side to fill the filtrate side with water can be employed. The water used for prevention of negative pressure preferably has a temperature of 80°C. or higher for alleviating the thermal shock on the hollow fiber type module.

The Applicant states “however, it is submitted that the above paragraph merely teaches that the underlined step is performed before sterilization and water remains filled during the sterilization”.

Regarding the secondary reference, the Applicant argues Zacharias applies steam to the walls of a membrane while the claimed invention provides steam to the primary side of the membrane. The arguments states the reason Zacharias closes valves is to build 

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues Nejigaki teaches a different order of steps. The Applicant reiterates the following section of the reference:

To maintain the sterilization effect, especially on the filtrate side of the device, it is necessary to prevent the filtrate side from developing a negative pressure. As the method for prevention, the method in which water is introduced into the filtrate side through the membrane from the raw water side to fill the filtrate side with water can be employed. The water used for prevention of negative pressure preferably has a temperature of 80°C. or higher for alleviating the thermal shock on the hollow fiber type module.

The Applicant states “the above paragraph merely teaches that the underlined step is performed before sterilization and water remains filled during the sterilization”. Therefore Applicant acknowledges the reference teaches water is introduced to the filtrate side (hence, secondary side) to fill the side with water. The Applicant acknowledges this occurs “before sterilization” and that the filtrate side remains filled during sterilization. Therefore Nejigaki fills the filtrate side before sterilization, and that the side remains filled during sterilization. Examiner notes this reads on the sequence of liquid supplying and sterilization as recited in claim 1. 

Conversely, the Applicant cites Example 1 and also argues Nejigaki teaches adding water after sterilization. Even arguendo it does, and Nejigaki reversed the sequence of steps, MPEP 2144.04 teaches selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 

The Applicant argues Zacharias applies steam to the walls of a housing while the claimed invention provides steam to the primary side of the membrane. Examiner notes claim 1 recites water vapor (hence, steam) is supplied to a primary side of a separation membrane module. The Instant Specification discloses “the separation membrane module 2 includes separation membranes and a container for accommodating the separation membranes ([0040]). Therefore claim 1 would encompass applying steam to a container (hence, a housing), and not just a membrane, as argued by the Applicant.

Therefore the arguments directed to applying steam to the primary side of a membrane are not commensurate with the scope of claim 1, which recites steam is applied to a module. The Applicant argues Zacharias does not teach the claimed order of steps. Examiner notes the rejection is based on the combined teachings of the references. The Zacharias reference is relied upon because it teaches valves can be closed contain the fluids inside of a module.
Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 4-5 and 11-12 are rejected over Nejigaki in view of Zacharias as evidenced by Helmenstein, Collins Dictionary and Merriam Webster as applied to claims 2-3 above, and further in view of Akiyama et al. (Method Of Cooling Filtration Apparatus After Steam Sterilization. Patent 5891340 1999).


The teachings of Nejigaki and Zacharias as recited above are reiterated. As recited above, Nejigaki teaches steam sterilization. Steam is passed from the raw water side (hence, primary side) to the filtrate side (hence, secondary side). 

While Nejigaki teaches cooling occurs after sterilization (column 6, line 33), the art does not teach cooling by the steps disclosed in claims 4 and 11-12.


 Akiyama teaches a method of filtering and sterilizing a filtration apparatus (Abstract). Said apparatus is a hollow fiber membrane module (see column 3, lines 10-11). The membrane comprises a raw-water inlet of the membrane module (11) (hence, a primary side) and a filtrated-water outlet (13) (hence, a secondary side).  Akiyama teaches steam sterilization of the module can be performed following filtration (column 4, lines 1-45). Further, Akiyama teaches cooling may occur following sterilization. Raw water of an ordinary temperature is supplied to the membrane module (column 2, lines 39-40; column 4, lines 59-61). Liquid of an ordinary temperature that is passed from the raw side, through the membrane, to the filtrate side, is interpreted to read on supplying a liquid to the secondary side. Further, feeding raw water of an ordinary temperature (hence, a same liquid) is supplied in a cooling step. 

It would have been obvious to combine the teachings of the prior art by cooling by discharging the liquid sealed on the secondary side and supplying water to the claims 4 and 11-12).

Examiner notes claim 5 recites introduction of a “washing solution”. The claim does not identify what the washing fluid is. As recited above, Akiyama teaches water is added to the module to cool the membrane. Water that passes through the first side (inlet) to the second side (outlet) is interpreted to supply water to the secondary side. Therefore introduction of water to the membrane Therefore addition of water with a normal temperature, as taught by Akiyama, reads on a step of supplying a washing solution to the secondary side as recited in claim 5. Therefore claim 5 is included in this rejection (claim 5).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nejigaki in view of Zacharias as evidenced by Helmenstein, Collins Dictionary and Merriam Webster as applied to claim 1 above, in view of and further in view of Nishida et al. (Method for sterilizing separation membrane modules, sterilization device and apparatus for producing chemicals. WO2012086763A1, filed 22 December 2011; translated publication US 2013/0302882).
 
The teachings of the prior art as recited above are reiterated.

While Nejigaki teaches a method of sterilizing a hollow fiber membrane (hence, a separation module), and teaches a heating step, the art does not teach pre-heating as claimed as recited in claim 6.

Nishida teaches a method of “sterilizing a separation membrane module” ([0001]). The separation membrane has an upstream side and a downstream side (end of [0078]). The art teaches “sterilization water” is used in the disclosed method ([0007]). The disclosed method comprises a temperature raise step, and a sterilization step (Figure 4). Sterilization water is flowed to the upstream side ([0102]) at a temperature of 30°C ([0012]). Next, the temperature of the sterilization water is raised to induce a sterilization phase ([0105] [0111]). The sterilization phase is conducted at 120°C ([0111]). Sterilization water that is fed to the upstream is pressurized, and then filtrated to the downstream by pressure ([0143] [0148]). Water that is heated to 120°C, as disclosed by the art, is interpreted to be a vapor. While the art refers to a “sterilization water”, said water may be in a liquid or gas phase ([0014]). Sterilization water may be fed in a liquid or gas phase for the temperature rise, but gas phase sterilization is preferred ([0150]).
 
After completion of sterilization, the module is cooled ([0121]). To shorten the cooling time, it is preferable that the separation membrane module is cooled by feeding sterilization water with a controlled temperature to both sides (0133]). Sterilization water 
 
Nishida teaches sterilization water fed to the upstream side of the membrane is discharged from the sterilization water discharge line ([0123]). As recited above, the cooling time is shortened by feeding sterilization water at a controlled temperature to both sides. Sterilization water applied for cooling is broadly interpreted to be a wash solution.
 
Prior to heating (hence, a heating step), Nishida teaches sterilization water is added having a temperature of 30.0 °C ([0200]). This is broadly interpreted to be warm water. The addition of warm water is broadly interpreted to be a preheating step that is performed prior to the cited heating step.
 
As recited above, Nejigaki teaches a heating step. It would have been obvious to combine the teachings of the prior art by performing a pre-heating step as claimed. One would have been motivated to do so since Nishida teaches preheating a separation membrane module prior to heating. One would do so to prepare the separation membrane for sterilization at the higher temperature required for sterilization. One would have had a reasonable expectation of success since Nishida teaches separation membrane modules can be pre-heated as claimed. One would have expected similar results since Nejigaki and Nishida are both directed to methods of sterilizing separation membrane modules. Therefore claim 6 is included in this rejection (claim 6).

While Nejigaki teaches steam can be introduced to the primary side of the membrane module, the art is silent as to whether fluid can be fed from the secondary side to the primary side.

In addition to teaching steam sterilization, Nishida teaches the disclosure module has a backwash system. The backwash liquid feed opening is also the filtrate discharge opening (hence, the secondary side) ([0080]). Movement of fluid from the secondary side in a backwards direction is interpreted to mean fluid moves from the secondary side to the primary side.

It would have been obvious to combine the teachings of the prior art by moving liquid from the secondary side to the primary side. One would have been motivated to do so since Nishida teaches fluid can be moved from the filtrate side to the inlet side (primary side). One would do so to backwash the system. One would have had a reasonable expectation of success since Nishida teaches hollow fiber membrane modules can be backwashed. One would have expected similar results since both references are directed to methods of sterilizing separation membrane modules. Therefore claim 7 is included in this rejection (claim 7).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653